DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 9, 17-19 in the reply filed on 01/20/2022 is acknowledged.  The traversal is on the ground(s) that claims in Group 1 and Group 2 have unique special technical features that have unity with each other corresponding to a unity of invention is not found persuasive.  
Group I: Claim 1 discloses a method for configuring a display screen, comprising: acquiring a plurality of display screen information corresponding to a plurality of display screens, wherein each of the plurality of display screen information comprises an identification code and initial position coordinate information; displaying the plurality of display screen information; updating the initial position coordinate information in the displayed plurality of display screen information to obtain a plurality of updated display screen information corresponding to the plurality of display screens, wherein each of the plurality of updated display screen information comprises the identification code and target position coordinate information corresponding to the identification code; ranking the plurality of updated display screen information according to the target position coordinate information in the plurality of updated display screen information; respectively performing display coordinate assignments on the plurality of updated display screen information after ranking, so as to obtain a plurality of display coordinate information corresponding to the plurality of updated display screen information; and sending in a wireless manner the plurality of updated display screen information and the plurality of display coordinate information corresponding to the plurality of updated display screen information to the plurality of display screens.
Group II: Claim 12 discloses a method for configuring a display screen, comprising: after power-on self-test, sending a network connection request comprising initial display screen information in a wireless manner to establish a network connection with a main console, wherein the main console is configured to acquire the initial display screen information, display the initial display screen information, update position information in the initial display screen information to obtain target display screen information, and perform display coordinate assignment on the target display screen information to obtain display coordinate information; and receiving the target display screen information and the display coordinate information, updating the position information, and associating the display coordinate information with the identification code in the initial display screen information and storing locally.

As seen in comparison of the two groups, both provide distinct methods for configuring a display screen that are exclusive and non-obvious to each group.  For example, Group I includes identification codes of a plurality of display screens and ranking the plurality of display screens, while Group II discloses initiation after a power-on self-test, sending a network connection request and association of display coordinate information of a single display screen. 
37 C.F.R 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c).
(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.

As two distinct processes are recited, unity of invention is viewed as not being present and therefore, restriction requirement is deemed proper and is made FINAL.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PALMQUIST (US 2005/0168399) in view of COHEN (US 2020/0225903).
Regarding claim 1, PALMQUIST discloses a method for configuring a display screen (abstract), comprising: acquiring a plurality of display screen information corresponding to a plurality of display screens 12, wherein each of the plurality of display screen information comprises an identification code and initial position coordinate information (paragraph 23-28; 32-34; position information of each display device would require identification of specific display device in order to map visual data); updating the initial position coordinate information in the displayed plurality of display screen information to obtain a plurality of updated display screen information corresponding to the plurality of display screens, wherein each of the plurality of 
 Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PALMQUIST and COHEN further discloses wherein the displaying the plurality of display screen information comprises: displaying the plurality of display screen information in a list manner (COHEN - paragraph 168, 175).
 Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PALMQUIST and COHEN further discloses wherein the updating the initial position coordinate information in the displayed plurality of display screen information to obtain the plurality of updated display screen information corresponding to the plurality of display screens comprises: selecting the plurality of display screen information one by one, and sending an instruction to a display screen corresponding to a selected display screen information to control a display state of the display screen, so as to obtain physical position information of the display screen (PALMQUIST - paragraph 6-9; paragraph 40-43); and in response to the physical position information input by a user, updating initial position coordinate 
 Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PALMQUIST and COHEN further discloses wherein the sending the plurality of updated display screen information and the plurality of display coordinate information corresponding to the plurality of updated display screen information to the plurality of display screens comprises: sending one by one, the updated display screen information and the display coordinate information corresponding to the updated display screen information according to identification codes in the plurality of updated display screen information (COHEN – paragraph 167, 168; sequential).
Regarding claim 9, PALMQUIST discloses a system for configuring a display screen (abstract), comprising: a plurality of display screens 12; a main console, configured to: acquire a plurality of display screen information corresponding to the plurality of display screens in a wireless manner, wherein each of the plurality of display screen information comprises an identification code and initial position coordinate information (paragraph 23-28; 32-34; position information of each display device would require identification of specific display device in order to map visual data); update the initial position coordinate information in the displayed plurality of display screen information to obtain a plurality of updated display screen information corresponding to the plurality of display screens, wherein each of the plurality of updated display screen information comprises the identification code and target position coordinate information corresponding to the identification code (paragraph 6-9; paragraph 40-43); rank the 
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PALMQUIST and COHEN further discloses wherein the main console is configured to display the plurality of display screen information in a list manner (COHEN - paragraph 168, 175).
 Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PALMQUIST and COHEN further discloses  wherein the main console is configured to: select the plurality of display screen information one by one, and send an instruction to a display screen corresponding to a selected display screen information to control a display state of the display screen, so as to obtain a physical position information of the display screen (PALMQUIST - paragraph 6-9; paragraph 40-43); and in response to the physical position information input by a user, update initial position coordinate information in the selected display screen information to obtain the updated display screen information corresponding to the display screen (COHEN – paragraph 175).
 Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PALMQUIST and COHEN further discloses wherein the main console is configured to send one by one, the updated display screen information and the display coordinate information corresponding to the updated display screen information according to identification codes in the plurality of updated display screen information (COHEN – paragraph 167, 168; sequential).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624